COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


FERN HARRISON t/a
 H & S BUILDERS
                                                                MEMORANDUM OPINION*
v.     Record No. 2073-05-3                                         PER CURIAM
                                                                  DECEMBER 13, 2005
FRANK H. HARTWICK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Burton L. Albert, on brief), for appellant.

                 No brief for appellee.


       Fern Harrison t/a H & S Builders appeals a decision of the Workers’ Compensation

Commission ruling that employer was subject to the commission’s jurisdiction. Harrison

contends it sustained its burden of proving it employed less than three employees regularly in

service in the same business within the Commonwealth. We have reviewed the record and the

commission’s opinion, and we hold that this appeal is without merit. Accordingly, we affirm the

commission’s decision for the reasons stated by the commission in its final opinion. See

Hartwick v. Fern Harrison t/a H & S Builders, VWC File No. 220-92-74 (Aug. 8, 2005). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.